Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 1 of 8 PagelD: 2231

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE: VALSARTAN NDMA MDL No. 2875
PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO
ALL CASES

CASE MANAGEMENT ORDER NO. 13
APPROVING AND ORDERING USE GF SHORT FORM COMPLAINT

In Case Management Order No. 3, the Court Ordered the direct filing of complaints, and
further ordered that all plaintiffs with previously filed personal injury cases must file a Short Form
Complaint within 30 days of approval of the Short Form Complaint. In Case Management Order
No. 9, the Court Ordered the streamlined electronic service of various documents using the MDL
Centrality System, including the Short Form Complaint. The Court hereby approves the Short
Form Complaint in the form attached hereto as Exhibit A and Orders that all plaintiffs with
currently filed personal injury cases shall file a Short Form Complaint within 30 days of the entry
of this Order. All future personal injury direct filed cases in this MDL are Ordered to use the Short
Form Complaint. All future cases personal injury transferred to this MDL are Ordered to file a
Short Form Complaint within 30 days of transfer. All parties are directed to review and comply
with the provisions of Case Management Orders 3 and 9 with regard to the filing and service of
the Short Form Complaint.

Counsel for all Defendants are Ordered to register with the MDL Centrality System, as
provided in Case Management Order No. 9, within seven (7) days of the entry of this Order.

4a,
ORDERED this i) “day of August, 2019,

    
    
        

HON. JOEL SCHNEIDER
TED STATES MAGISTRATE JUDGE

   

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 2 of 8 PagelD: 2232

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

In re: Valsartan Products Liability
Litigation

 

This document relates to:

 

 

 

MDL No. 2875

Honorable Robert B. Sugler,
District Court Judge

Honorable Joel Schneider,
Magistrate Judge

SHORT FORM COMPLAINT

Plaintiff(s) file(s) this Short Fon Complaint and Demand jor Jury Trial against Defendants named

below by and through the undersigned counsel, Plaintiff(s) incorporate(s) by reference the allegations

contained in Plaintiffs’ Master Long Form Complaint and Jury Demand in In re: Valsartan Produets Liability

Litigation, MDL, 2875 in the United States District Court for the District of New Jetsey, Camden

Vicinage. Plaintiff(s) file this Short Form Complaint as permitted by Case Management Order Nos.

3, 9, and 13 of this Court.

In addition to those causes of action contained in Plaintiffs’ Master Long Form: Complaint and Jury

Demand, where certain claims require specific pleadings and/or amendments, Plaintiff(s) shall add and

inchaide them herein.

IDENTIFICATION OF PARTIES

I. IDENTIFICATION OF PLAINTIFF{S)

1. Name of individual who alleges injury due to use of a valsattan-containing

drug:

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 3 of 8 PagelD: 2233

2. This claim is being brought on behalf of

CD Myself
CJ Someone else
a. If k checked, “someone else”, this claim is being brought on
behalf of:
b. My telationship to the person in 2(a) is:

 

3. Consortium Claim(s): The following individual(s) allege damages for loss of
consortium:

 

4, County and state of residence of Plaintiff or place of death of Decedent:

 

5. Ifa survival and/or wrongful death claim is asserted:

a, Name of the individual(s) bringing the claims on behalf of the
decedent’s estate, and status (ic., personal representative,
administrator, next of kin, successor in interest, etc.):

 

 

Il. IDENTIFICATION OF DEFENDANTS
1. Plaintiff(s) bring claims against the following Defendants:

(* Defendants with asterisks next to their names have been dismissed pursuant
to a dismissal and tolling stipulation entered by the Parties. By checking the
box next to any astetisked Defendant(s), Plaintiff thereby represents that he or
she would have brought an action against said Defendant(s) but for the
dismissal and tolling stipulation.)

L APT Manufacturers

 

 

 

 

 

 

 

Defendant Role Defendant Name HQ States

Cj) | API Manufacturer Aurobindo Pharma, Ltd. Foreign

— | API Manufacturer Hetero Drugs, Ltd. Foreign
Parent Corporation

| API Manufacturer Hetero Labs, Ltd. Foreign

cy) ; API Manufacturer Mylan Laboratories Ltd. Foreign

rc) | API Manufacturer Zhejiang Huahai Pharmaceutical Foreign

Ca., Ltd.
ry] | API Manufacturer John Doe N/A

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 4 of 8 PagelID: 2234

ia Finished Dose Manufacturets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant Role Defendant Name HO States
(0 ~+| Finished Dose Atrow Pharin (Malta) Led. Foreign
Manufacturer
(1 | Finished Dose Aurolife Pharma, LLC NJ
Manufacturer
(] | Finished Dose Hetero Labs, Ltd. Foreign
Manufacturer
Oo =| Finished Dose Mylan Pharmaceuticals Inc, A
Manufacturer
(] | Finished Dose Teva Pharmaceutical Industries Foreign
Manufacturer Ltd.
(i | Finished Dose Torrent Pharmaceuticals, Ltd. Foreign
Manufacturer
(2 | Finished Dose Zhejiang Huahai Pharmaceutical Foreign
Manufacturer Co., Ltd.
E] | Finished Dose John Doe N/A
Manufacturer
ff, Repackagers, Labelers, and Distributors
Defendant Role Defendant Name HQ
States
Cc | Labeler/ Distributor Aceteris, LLC N]
C] | Finished Dose Distributor Actavis LLC NJ
1 | Finished Dose Distributor Actavis Pharma, Inc. NJ
CO | Repackager A-S Medication NE
Solutions, LLC
| Finished Product Distributor Aurobindo Pharma Nj
USA, Inc.
O | Repackager AvKARE, Inc. T™N
O | Repackager Bryant Ranch Prepack, | PA
Inc.
OF | Labeler/ Distributor Camber NJ
Pharmaceuticals, Inc.
(] | Parent Company for The Cardinal Health, Inc. OH
Harvard Drug Group, L.L.C,
d/b/a Major Phatmaceuticals
(] | Repackager The Harvard Drug MI
Group, LLC d/b/a
Major Pharmaceuticals
C) | Repackager H ] Harkins Co., Inc. CA
Cy | API Distributor Huahai U.S. Inc. N]

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 5 of 8 PagelD: 2235

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O | Repackager Northwind IN
Pharmaceuticals
| Repackager NuCare Pharmaceuticals, | CA
Inc.
O | Repackager Preferred CA
Pharmaceuticals, Inc,
O | Repackager RemedyRepack, Inc. PA
(1 | Finished Dose Distributor Solco Healthcare U.S., NJ
LLC
C] | Finished Dose Distributor Teva Pharmaceuticals PA
USA, Inc.
| Finished Dose Distributor Torrent Pharma, Inc. NJ
O1 | Labeler/Distributor/Repackager | John Doe N/A
tv, Wholesaler Defendants
Defendant Role Defendant Name HQ States
fo =| Wholesaler AmerisourceBergen Corporation | PA
co «| Wholesaler Cardinal Health, Inc, OH
(a | Wholesaler McKesson Corporation TX
(1 | Wholesaler John Doe N/A
v. Pharmacies
Defendant Role Defendant Name HQ States
(3 | Pharmacy Albertsons Companies, LLC ID
fC} | Parent Corporation for | Cigna Corporation CT
Exptess Sctipts, Inc,
and Express Scripts
Holding Co,
C) | Pharmacy CVS Health RI
1 | Parent Corporation for | Express Scripts Holding MO
Express Scripts, Inc. Company
| Pharmacy Express Scripts, Inc. MO
[] | Parent Corporation for | Humana Inc, KY
Humana Pharmacy,
Inc,
Ol | Pharmacy Humana Pharmacy, Inc. KY
| Pharmacy The Kroger Co. OH
(1 | Pharmacy OptumRx CA
[] | Parent Corporation for | Optum, Inc, MN
OptumRx

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 6 of 8 PagelID: 2236

 

 

 

 

 

 

fC) | Pharmacy Rite Aid Corp. PA
(J | Parent Corporation for | UnitedHealth Group MN
OptumRx and Optum,
Inc,
OC) | Pharmacy Walgreens Boots Alliance IL
O | Pharmacy Walmart Inc. AR
tO | Pharmacy John Doe N/A

 

 

 

 

 

vis EDA Liaisons

 

 

 

 

 

Defendant Role Defendant Name HQ States
tc? | FDA Liaison Hetero USA, Inc. NJ
O | FDA Liaison Prinston Pharmaceutical Inc. Nj
OQ | FDA Liaison John Doe N/A

 

 

 

 

 

IH, JURISDICTION AND VENUE

7. Jurisdiction is based on:

(] Diversity of Citizenship
() Other as set forth below:

 

 

 

8. Venue: District and Division in which remand and trial is proper and where you
might have otherwise filed this Short Form Complaint, absent the Direct Filing
Ordet entered by this Court:

 

IV. PLAINTIFP’S [INJURIES

9, Injuries: Plaintiff was diagnosed with the following type of cancet:

 

C} | Liver ZC | Kidney

 

1 | Stomach ["}] | Colorectal

 

CL) | Pancreatic [] | Esophageal

 

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 7 of 8 PagelD: 2237

 

C] | Small Intestine

 

 

[] | Other:

 

 

 

 

CAUSES OF ACTION

10, Plaintiff(s) hereby adopt(s) and incorporate(s) by teference the Master Long
Form Complaint and Jury Demand as if fully set forth herein,

11, The following claims and allegations asserted in the Master Long Form
Complaint and Jury Demand ate herein adopted by Plaintiff(s):

Count I:
Count IT
Count HI;
Count IV:
Count V:
Count VI;
Count VII:

Count IX:

Count X:
state(s) of:

MOoOOOOAood

Count VII:

Strict Liability -Manufactuting Defect

Strict Liability — Failure to Warn

Strict Liability - Design Defect

Negligence

Negligence Per Se

Breach of Exptess Wartanty

Breach of Implied Warranty

Fraud

Negligent Misrepresentation

Breach of Consumet Protection Statutes of the

 

Count XI:
Count XII:

MAOoOoOoOd

Count XIII:
Count XTY:

Wrongful Death

Survival Action

Loss of Consortium

Punitive Damages

Other State Law Causes of Action as Follows:

 

 

 

 

 

12, Fraud Count: Plaintiff adopts, incorporates and relies upon the allegations
made in the Master Complaint. Any additional Plaintiff-specific allegations as

to the Fraud Count must be set forth here:

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 187 Filed 08/20/19 Page 8 of 8 PagelD: 2238

13, Express Warranty Count: Plaintiff adopts, incorporates, and relies upon the
allegations made in the Master Complaint. Any additional Plaintiff-specific
allegations as to the Express Warranty Count must be set forth here:

 

 

14, Plaintiff(s) further bring claims against the following additional Defendants
who ate not listed above, and such claims are based upon the following
grounds:

 

 

 

 

 

 

 

 

WHEREFORE, Plaintiff(s) pray(s) for relief and demand(s) a trial by jury as set forth in the Plaintiffs’
Master Long Form Complaint in MDL 2875 in the United States District Court for the District of
New Jersey.

Dated:

 

{s/

Attorney Name

Attorney Firm

Attorney Address Line 1

Attorney Address Line 2
Telephone: Git) HART
Fax: (HEE) HAAR
attomey(@email.com

Connsel for Plaintiff(s)

 
